PER CURIAM.
Fidel Sarduy, defendant, seeks the issuance of a writ of mandamus compelling the trial court to rule on his motion for rehearing of the denial of his motion for post-conviction relief.
*168Although the motion for rehearing cannot be found in the court file, the computerized docket sheets for defendant’s cases reflect that such a motion was filed. Accordingly, we deny defendant’s petition for writ of mandamus and direct him to file a copy of his original motion for rehearing. The trial court will rule on the re-filed motion within thirty days of the date of filing.